Citation Nr: 1534790	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-24 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2010 ratings decision of the VA Regional Office (RO) in Atlanta, Georgia.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in St. Petersburg, Florida.  

The Veteran was scheduled for a hearing before a Veterans Law Judge, but cancelled his hearing through written correspondence dated in June 2015.  The Veteran having cancelled his hearing, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).

The Veteran's representative submitted additional relevant evidence addressed to the Board after the case was certified to the Board.  As the representative specifically asked that this evidence be considered in the Veteran's claim, and as it was directed to the Board, the Board concludes that the Veteran has waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

Additionally, in August 2015, additional VA treatment records were uploaded into the Veteran's electronic claims file.  The pertinent psychiatric treatment records reveal symptomatology consistent with that shown in records reviewed by the RO.  Consequently, the Board considers such evidence to be cumulative of that already considered by the RO and a remand for RO consideration of this evidence is not needed.  38 C.F.R. § 19.37(b) (2015).

In May 2015 correspondence, the Veteran's representative raised the issue of entitlement to a TDIU.  Since the Veteran is only service-connected for PTSD, the issue whether the Veteran is unemployable due to his service-connected PTSD has been raised by the record.  Therefore, the Board finds that the issue of entitlement to a TDIU is properly before it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; impairment of short and long-term memory; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; difficulty in establishing and maintaining effective work and social relationships; suspiciousness; anxiety; and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in July 2009, March 2010, and February 2011 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of his claim.  A record from the Social Security Administration (SSA) shows that the Veteran was awarded disability benefits in 2006.  A list of the evidence considered shows records dated from 2003 through 2006.  In this case, the date of award of service connection is in December 2008.  The Veteran has not indicated having any updated SSA records pertinent to this appeal.  As the SSA records shows that the evidence is not relevant to the severity of the Veteran's PTSD from the date of service connection, the Board concludes that a remand to obtain those records is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Furthermore, the Board observes that the Veteran is currently in hospice care; the Board does not wish to delay the partial grant in this decision for a remand to obtain records that are not pertinent to this appeal.  

A pertinent fee-based examination was obtained in October 2009.  38 C.F.R. § 3.159(c)(4).  The fee-based examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disorder.  Although the examination for the Veteran's PTSD is a few years old, the Veteran has not reported a worsening since the examination.  Moreover, an August 2015 report of contact with the Veteran's representative shows that he is currently bedridden and unable to attend any examinations.  As there is no evidence of worsening since the last fee-based examination, and as the Veteran is unable to attend an examination, a remand for a new VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD is rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Specifically, pursuant to DC 9411, a 30 percent rating is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2015).

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

GAF score of 21 to 30 is indicative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

The Veteran's treatment records also show a diagnosis of depressive disorder, not otherwise specified (NOS).  Although VA may compensate a veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the medical evidence does not differentiate what symptomatology is attributed to the service-connected PTSD and the nonservice-connected depressive disorder, NOS.  Consequently, the Board is considering all the symptoms shown in rating the Veteran's PTSD.

The Veteran was afforded a fee-based examination in October 2009.  He reported symptoms of anger, irritability, sleep difficulties, nightmares, being combative, hypervigilance, drug and alcohol abuse, being suspicious of others, memory loss and poor attention and concentration.  He reported that the symptoms affected his total daily functioning which resulted in relationship difficulties and employment problems.  The Veteran was currently single with no significant other and had no children.  He reported staying to himself and not socializing with others.  He stated that currently he was not working and had not worked for four years because he resigned.  The Veteran reported being employed as a cook for nine months.  He reported that he worked until he could not handle it anymore and had been diagnosed with congestive heart failure.

Examination revealed that orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  Affect and mood showed a flattened affect.  Affect and mood exam indicated a depressed mood which occurred near continuously and did not affect the ability to function independently.  The Veteran felt depressed daily.  Communication and speech were within normal limits.  The Veteran showed impaired attention and/or focus.  He reported that he could not even remember what he had for breakfast and that he found it very hard to maintain an attention span.  Panic attacks were absent.  There were signs of suspiciousness.  There was no report of a history of delusions.  At the time of examination, there was no delusion observed.  There was no report of a history of hallucinations.  At the time of examination, there was no hallucination observed.  Obsessional rituals were absent.  Thought processes were appropriate.  He was able to read and understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired and the degree was mild.  Suicidal and homicidal ideations were both absent.  A GAF score of 55 was assigned.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner explained that their opinion was supported by the Veteran's symptoms of depressed mood and mild memory loss.  

Treatment records throughout this appeal have shown GAF scores ranging from 30, when the Veteran was briefly hospitalized for suicidal ideation from September 30, 2010 to October 6, 2010, to 60.  Most of the scores ranged from 50 to 57.  His symptoms shown during this appeal in his treatment records include a bland, depressed, irritable, anxious, and/or stressed mood; dysphoric, constricted, and/or blunted affect; coherent but rambling thought process; occasional suicidal ideation; some paranoia; anxiety; poor motivation and concentration; disturbed sleep and appetite; anhedonia; and good insight and judgment.  A record in July 2010 also showed occasional visual hallucinations, but the Veteran stated that that might be related to his diminished vision.  

The Veteran's records have shown that he lived with his mother until she was placed in a nursing home.  See July 2010 mental health social worker note.  After that, he lived alone.  A December 2010 record shows that the Veteran remained connected to his brother and mother.  A record dated in June 2011 shows that the Veteran was not married, but had lived on and off for 30 years with a woman referred to as his common law wife.  His records also show that he has not been employed during this appeal; however, they also show physical impairments affecting his employability.  A February 2010 record shows that the Veteran received Social Security disability benefits for his heart condition.  

Based on a review of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board concludes that an initial rating of 70 percent, but no higher, is warranted.  In this case, notwithstanding the 2009 examiner's opinion, the actual symptomatology and resulting impairment, along with the GAF scores shown throughout this appeal, suggests that a 70 percent rating is warranted.  

The Veteran's treatment records have shown suicidal ideation of such severity that he was hospitalized in 2010.  Records during his hospitalization show GAF scores of 30, indicative of serious impairment in communication or judgment or inability to function in almost all areas.  When considering the severity of the Veteran's symptoms shown since the award of service connection, the Board concludes that an initial rating of 70 percent rating is warranted.  In this case, the evidence suggests deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's thought process has been shown to be rambling indicating deficiencies in thinking supporting a 70 percent rating.  Additionally, his mood has been shown to be bland, depressed, irritable, anxious, and/or stressed, which supports a finding of a 70 percent rating.  While the Veteran has been shown to have relationships with his mother and brother, the evidence suggests problems with those relationships, establishing deficiencies in family relations warranting a 70 percent rating.  Consequently, after considering the occupational and social impairment resulting from the Veteran's PTSD and when affording him the benefit-of-the-doubt, the Board finds that the criteria for an initial 70 percent rating have been met.  

However, the criteria for a 100 percent disability rating have not been met.  No medical professional has provided any opinion indicating that the Veteran has total occupational and social impairment.  None of his treatment records or VA examinations have shown symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Although a treatment record does show a report of hallucinations, the Veteran stated that that might be related to his diminished vision.  The evidence does not show persistent delusions resulting from his PTSD.  In this case, the symptoms indicative of a 100 percent rating have not been shown.  

The Board acknowledges that the list of symptoms supporting a 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, total impairment has not been shown.  The Veteran has been shown to have relationships with his family and common-law wife, suggesting that he does not have total social impairment.  The evidence also does not show total occupational impairment due to his PTSD.  No medical professional has provided any such opinion.  

The Board notes that the reported GAF scores of in the 50s to 60 are indicative of moderate symptoms; however, the Veteran has also had GAF scores of 30 indicative of serious impairment in communication or judgment or inability to function in almost all areas, consistent with a 70 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

In this case, since the award of service connection, the extent and severity of the Veteran's PTSD reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; impairment of short and long-term memory; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; difficulty in establishing and maintaining effective work and social relationships; suspiciousness; anxiety; and chronic sleep impairment, i.e., the level of impairment contemplated in the assigned 70 percent rating for psychiatric disabilities.  38 C.F.R. § 4.7.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 70 percent rating, but no higher, is warranted from the date of service connection.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's PTSD has resulted in interference with employment or activities of daily life which would warrant an increased rating beyond what is being granted in this decision for this disability.


ORDER

An initial rating of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for the issue of entitlement to a TDIU.  The Board sincerely regrets additional delay in light of the Veteran's health.  As discussed in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  However, additional development is needed prior to adjudication of this issue.  Therefore, a remand is unfortunately necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding his claim for a TDIU, including a request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Board is cognizant that the Veteran is unable to fill out forms as per an August 2015 statement from his representative.  As the August 2015 statement includes a power of attorney in favor of the Veteran's step-daughter, the Board wishes to inform the Veteran that she may submit requested information on his behalf. 

2.  As the Veteran is unable to attend an examination, obtain a medical opinion from an appropriate VA examiner regarding his employability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and discuss the impact of the Veteran's service-connected PTSD on his ability to gain and retain substantially gainful employment since the award of service connection in December 2008  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the opinion report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


